SPRAGUE, District Judge.
In regard to the first point the rule is that the lien shall be enforced within a reasonable time, and what constitutes a reasonable time depends upon the circumstances of each case. It is generally held, that a lien of this character should be enforced as soon as the expiration of the first voyage after supplies or materials furnished, and it is only under peculiar circumstances that the lien is extended beyond such time. These liens are created for the benefit of commerce. Foreign vessels being in ports without their owners, or any responsible parties connected with them, often require repairs and supplies. To enable the master to obtain these this extraordinary lien is given. It is founded in the necessities of commerce. But it is to be remembered that these liens-are secret, and there is no place where other-parties may inquire and learn their existence or extent. Therefore it is fit and proper that they should be promptly enforced and extinguished.
To apply these principles to the present-case, it appears that the last item of supplies furnished this vessel was in 1852, about eighteen months before the filing of the libel, and during all that period the vessel was plying between this port and the ports of Maine, as often as once a month, giving-the libellant ample opportunity to enforce his claim, had he seen fit, long before the sale of the vessel to the present claimant. It must therefore be held that the libellant has. waived his lien.
As to the second point, the assignment of the claim as security for a debt which had since been paid would not of itself be a waiver of the lien.
Libel dismissed, with costs for the claimant.